





Execution Version


GUARANTEE AGREEMENT
This GUARANTEE AGREEMENT (this “Guarantee”), dated as of November 27, 2018, by
and among the Loan Parties identified on the signature pages hereof and BANK OF
AMERICA, N.A., as administrative agent and collateral agent (in such capacities,
the “Agent”).
W I T N E S S E T H :
WHEREAS, EVERTEC, Inc., a Puerto Rico corporation (“Parent”), EVERTEC Group,
LLC, a Puerto Rico limited liability company (the “Borrower”), the Lenders party
thereto from time to time, Bank of America, N.A., as administrative agent and
collateral agent for the Lenders, Swingline Lender and L/C Issuer, have entered
into a Credit Agreement, dated as of the date hereof (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective Loans to, and the L/C Issuers to issue certain Letters of
Credit for the account of, the Borrower under the Credit Agreement that the
Guarantors shall have executed and delivered this Guarantee to the Agent for the
ratable benefit of the Secured Parties (as hereinafter defined); and
WHEREAS, each Guarantor will obtain benefits from the incurrence of Loans by,
and the issuance of Letters of Credit for the account of, the Borrower, and
accordingly desires to execute this Guarantee in order to satisfy the condition
described in the preceding paragraph and to induce the Lenders to make Loans to,
and the L/C Issuers to issue Letters of Credit for the account of, the Borrower.
NOW, THEREFORE, in consideration of the premises, covenants and mutual
agreements set forth herein, and for other good and valuable consideration, the
receipt, adequacy and sufficiency of which are hereby acknowledged, the parties
hereto hereby agree as follows:
1.
DEFINITIONS.



Terms defined in the Credit Agreement shall have the meanings assigned to them
in the Credit Agreement, unless otherwise defined herein. Section 1.02 of the
Credit Agreement shall apply herein. References to this “Guarantee” shall mean
this Guarantee, including all amendments, modifications and supplements and any
annexes, exhibits and schedules to any of the foregoing, and shall refer to this
Guarantee as the same may be in effect at the time such reference becomes
operative. The following terms shall have the following meanings:
“Guaranteed Obligations” has the meaning assigned to such term in Section 2.
“Guarantors” means (i) with respect to the Guaranteed Obligations of the
Borrower, each other Loan Party and (ii) with respect to the Guaranteed
Obligations of each Loan Party other than the Borrower, the Borrower.
“Specified Loan Party” has the meaning assigned to such term in Section 3.
2.
THE GUARANTEE.



(a)Guarantee of Guaranteed Obligations. Each Guarantor unconditionally
guarantees, jointly and severally (“solidariamente”) with the other Guarantors,
the due and punctual payment and performance of the Secured Obligations (subject
to the proviso in this sentence, the “Guaranteed Obligations”); provided that
the Guaranteed Obligations of such Guarantor shall exclude any Excluded Swap
Obligations. Each Guarantor further agrees that the Guaranteed Obligations may
be extended or renewed, in whole or in part, without notice to or further assent
from it, and that it will remain bound upon its guarantee notwithstanding any
extension or renewal of any Guaranteed Obligation. Each Guarantor waives
presentment to, demand of payment from and protest to the Borrower or any other
Guarantor of any of the Guaranteed Obligations, and also waives notice of
acceptance of its guarantee and notice of protest for nonpayment.


(b)Guarantee of Payment. Each Guarantor further agrees that its guarantee
hereunder constitutes a guarantee of payment when due and not of collection, and
waives any right to require that any resort be had by the Agent or any other





--------------------------------------------------------------------------------





Secured Party to any security held for the payment of the Guaranteed Obligations
or to any balance of any deposit account or credit on the books of the Agent or
any other Secured Party in favor of any Loan Party or any other person, or any
other asset of any Loan Party.


(c)Furthermore, Evertec México Servicios de Procesamiento, S.A.de C.V. (the
“Mexican Guarantor”), as Guarantor hereby expressly and irrevocably waives the
benefits of orden, excusión and división contemplated by Articles 2814, 2815,
2817, 2818, 2820, 2821, 2822, 2823, 2839, 2840, 2841 and other applicable
provisions of the Federal Civil Code of Mexico (Código Civil Federal) and
similar articles in the Civil Codes of the States of Mexico, which are not
reproduced herein since the Mexican Guarantor hereby expressly acknowledges that
it knows the contents of each such legal provisions. In addition to the above,
the Mexican Guarantor agrees that the Agent or any Secured Party may grant
extensions, releases or reductions to the Guarantors (other than the Mexican
Guarantor) without the need of its consent, and that such extensions, releases
or reductions shall in no way affect the guarantee contained herein.
Furthermore, until the Guaranteed Obligations have been paid in full, the
Mexican Guarantor expressly waives the benefits established in Articles 2828,
2836, 2846, 2848 and 2849 of the Federal Civil Code of Mexico (Código Civil
Federal) and similar articles in the Civil Codes of the States of Mexico and
Mexico City.


(d)No Limitations. Except for termination of a Guarantor’s obligations hereunder
as expressly provided for in Section 6(f) or, with respect to any Subsidiary
that becomes a party hereto pursuant to Section 13 or otherwise, in any
supplement to this Guarantee, the obligations of each Guarantor hereunder shall
not be subject to any reduction, limitation, impairment or termination for any
reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Guaranteed Obligations or otherwise (other than upon
Payment in Full). Without limiting the generality of the foregoing, the
obligations of each Guarantor hereunder shall not, to the extent permitted by
applicable law, be discharged or impaired or otherwise affected by:


(i)the failure of the Agent or any other Secured Party to assert any claim or
demand or to exercise or enforce any right or remedy under the provisions of any
Loan Document or otherwise;


(ii)any rescission, waiver, amendment or modification of, or any release from
any of the terms or provisions of, any Loan Document or any other agreement,
including with respect to any other Guarantor under this Guarantee;


(iii)the release of, or the failure to perfect any security interest in, or the
exchange, substitution, release or any impairment of, any security held by the
Agent or any other Secured Party for the Guaranteed Obligations;


(iv)any default, failure or delay, willful or otherwise, in the performance of
the Guaranteed Obligations;


(v)any other act or omission that may or might in any manner or to any extent
vary the risk of any Guarantor or otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than the payment in full in cash
or immediately available funds of all the Guaranteed Obligations);


(vi)any illegality, lack of validity or unenforceability of any Guaranteed
Obligation;


(vii)any change in the corporate existence, structure or ownership of any Loan
Party, or any insolvency, bankruptcy, reorganization or other similar proceeding
affecting any Loan Party or its assets or any resulting release or discharge of
any Guaranteed Obligation (other than upon Payment in Full);


(viii)the existence of any claim, set-off or other rights that the Guarantor may
have at any time against any other Loan Party, the Agent, any other Secured
Party or any other person, whether in connection herewith or any unrelated
transactions; provided that nothing herein will prevent the assertion of any
such claim by separate suit or compulsory counterclaim for an unrelated
transaction; and


(ix)any other circumstance (including any statute of limitations) or any
existence of or reliance on any representation by the Agent or any other Secured
Party that might otherwise constitute a defense to, or a legal or equitable
discharge of, any Loan Party or any other guarantor or surety.


Each Guarantor expressly authorizes the Secured Parties to take and hold
security for the payment and performance of the Guaranteed Obligations, to
exchange, waive or release any or all such security (with or without
consideration), to enforce or apply such security and direct the order and
manner of any sale thereof in their sole discretion or to release or substitute
any





--------------------------------------------------------------------------------





one or more other guarantors or obligors upon or in respect of the Guaranteed
Obligations, all without affecting the obligations of any Guarantor hereunder.
To the fullest extent permitted by applicable law, each Guarantor waives (A) any
defense based on or arising out of any defense of any other Loan Party or the
unenforceability of the Guaranteed Obligations or any part thereof from any
cause, or the cessation from any cause of the liability (including any act or
omission of any Secured Party) of any other Loan Party, other than upon Payment
in Full; (B) any defense arising by reason of any disability or other defense of
any Loan Party; (C) any defense based on any claim that the Guarantor’s
obligations exceed or are more burdensome than those of any other Loan Party;
(D) any right to proceed against any Loan Party, proceed against or exhaust any
security for the Guaranteed Obligations, or pursue any other remedy in the power
of any Secured Party whatsoever and any defense based upon the doctrine of
marshalling of assets or of election of remedies; (E) any benefit of and any
right to participate in any security now or hereafter held by any Secured Party;
and (F) any and all other defenses or benefits that may be derived from or
afforded by applicable law limiting the liability of or exonerating guarantors
or sureties. The Agent and the other Secured Parties may, at their election,
foreclose on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Guaranteed Obligations, make
any other accommodation with the Borrower or any other Guarantor or exercise any
other right or remedy available to them against the Borrower or any other
Guarantor, without affecting or impairing in any way the liability of any
Guarantor hereunder except to the extent the Guaranteed Obligations (other than
contingent or unliquidated obligations or liabilities to the extent no claim
therefor has been made) have been paid in full in cash or immediately available
funds. To the fullest extent permitted by applicable law, each Guarantor waives
any defense arising out of any such election even though such election operates,
pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
any other Loan Party, as the case may be, or any security.
(e)Reinstatement. Each Guarantor agrees that its guarantee hereunder shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any Guaranteed Obligation is rescinded or must
otherwise be restored by the Agent or any other Secured Party upon the
bankruptcy or reorganization of the Borrower, any Guarantor or otherwise.


(f)Agreement To Pay; Subrogation. In furtherance of the foregoing and not in
limitation of any other right that the Agent or any other Secured Party has at
law or in equity against any Guarantor by virtue hereof, upon the failure of the
Borrower or any Guarantor to pay any Guaranteed Obligation when and as the same
shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, each Guarantor hereby promises to and will forthwith
pay, or cause to be paid, to the Agent for distribution to the applicable
Secured Party in cash the amount of such unpaid Guaranteed Obligation. Upon
payment by any Guarantor of any sums to the Agent as provided above, all rights
of such Guarantor against the Borrower or applicable Guarantor arising as a
result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subject to Section 7(c) hereof.


(g)Information. Each Guarantor assumes all responsibility for being and keeping
itself informed of the financial condition and assets of the Borrower and each
other Guarantor, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that neither
the Agent nor any other Secured Party will have any duty to advise such
Guarantor of information known to it or any of them regarding such circumstances
or risks.


(h)Maximum Liability. Each Guarantor, and by its acceptance of this Guarantee,
the Agent for itself and on behalf of each Secured Party hereby confirms that it
is the intention of all such persons that this Guarantee and the Guaranteed
Obligations of each Guarantor hereunder not constitute a fraudulent transfer or
conveyance for purposes of the U.S. Bankruptcy Code or any other federal, state
or foreign bankruptcy, insolvency, receivership or similar law, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
foreign, federal or state law to the extent applicable to this Guarantee and the
Guaranteed Obligations of each Guarantor hereunder. To effectuate the foregoing
intention, the Agent, for itself and on behalf of each Lender, and the
Guarantors hereby irrevocably agree that the Guaranteed Obligations of each
Guarantor under this Guarantee at any time shall be limited to the maximum
amount as will result in the Guaranteed Obligations of such Guarantor under this
Guarantee not constituting a fraudulent transfer or conveyance.


(i)Obligations Independent. The obligations of each Guarantor hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against the Guarantor to enforce this Guarantee
whether or not any other Loan Party or any other person is joined as a party.







--------------------------------------------------------------------------------





(j)Representations and Covenants in the Credit Agreement. Each Guarantor hereby
represents and warrants that the representations and warranties contained in
Sections 3.01, 3.02 and 3.03 of the Credit Agreement as applied to such
Guarantor are true and correct as of the date hereof.


3.KEEPWELL.


Each Qualified Eligible Contract Participant Guarantor at the time the guarantee
under this Guarantee by any Specified Loan Party (as defined below), or the
grant by such Specified Loan Party of a security interest to secure such
guarantee, becomes effective with respect to any Swap Obligation, hereby jointly
and severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under this Guarantee and the other Loan
Documents in respect of such Swap Obligation (but, in each case, only up to the
maximum amount of such liability that can be hereby incurred without rendering
such Qualified Eligible Contract Participant Guarantor’s obligations and
undertakings under this Guarantee voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations and undertakings of each Qualified Eligible Contract Participant
Guarantor under this Section 3 shall remain in full force and effect until the
Secured Obligations have been indefeasibly paid and performed in full. Each
Qualified Eligible Contract Participant Guarantor intends this Section to
constitute, and this Section 3 shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support, or other agreement” for the benefit
of, each Specified Loan Party for all purposes of the Commodity Exchange Act.
For purposes hereof, “Specified Loan Party” shall mean any Loan Party that is
not an “eligible contract participant” under the Commodity Exchange Act
(determined prior to giving effect to this Section 3).
4.
FURTHER ASSURANCES.



Each Guarantor agrees, upon the written request of the Agent, to execute and
deliver to the Agent, from time to time, any additional instruments or documents
reasonably considered necessary by the Agent to cause this Guarantee to be,
become or remain valid and effective in accordance with its terms.
5.
PAYMENTS FREE AND CLEAR OF TAXES.



Each Guarantor agrees that such Guarantor will perform or observe all of the
terms, covenants and agreements that Section 2.18 of the Credit Agreement
requires such Guarantor to perform or observe, subject to the qualifications set
forth therein.
6.
OTHER TERMS.



(a)Headings. The headings in this Guarantee are for convenience of reference
only and are not to affect the construction hereof or be taken into
consideration in the interpretation hereof.


(b)Severability. Any provision of this Guarantee which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


(c)Notices. All communications and notices hereunder shall (except as otherwise
expressly permitted herein) be given in the manner as set forth in Section 9.01
of the Credit Agreement.


(d)Successors and Assigns. Whenever in this Guarantee any Guarantor is referred
to, such reference shall be deemed to include the permitted successors and
assigns of such party (in accordance with the terms of the Credit Agreement);
and all covenants, promises and agreements by any Guarantor that are contained
in this Guarantee shall bind and inure to the benefit of its respective
permitted successors and assigns.


(e)No Waiver; Cumulative Remedies; Amendments. Neither the Agent nor any Secured
Party shall by any act (except by a written instrument permitted by this Section
6(e)) be deemed to have waived any right or remedy hereunder. No failure to
exercise, nor any delay in exercising, on the part of the Agent or any Secured
Party any right, power or privilege hereunder shall operate as a waiver thereof.
No single or partial exercise of any right, power or privilege hereunder shall
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. A waiver by the Agent or any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which the Agent or such Secured Party would otherwise have
on any future occasion. The rights





--------------------------------------------------------------------------------





and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any other rights or remedies provided by
law. Neither this Guarantee nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Agent and the Guarantor or Guarantors with respect to which such waiver,
amendment or modification is to apply, subject to any consent required in
accordance with Section 9.08 of the Credit Agreement.


(f)Termination. This Guarantee and the guarantees made herein shall terminate
when all the Guaranteed Obligations have been Paid in Full.


A Guarantor shall automatically be released from its guarantee and its
obligations hereunder, without delivery of any instrument or performance of any
act by any party, upon (i) the consummation of any transaction permitted by the
Credit Agreement, as a result of which such Guarantor ceases to be a Subsidiary
and (ii) the effectiveness of any written consent to the release of a Guarantor
pursuant to Section 9.08 of the Credit Agreement.
In connection with any termination or release pursuant to this Section 6(f), the
Agent shall execute and deliver to the Borrower, at the Borrower’s expense,
evidence of such release and all documents to evidence such termination or
release as reasonably requested by the Borrower in form and substance reasonably
satisfactory to the Agent, subject to receipt by the Agent of such
certifications of the Borrower or Parent as it may reasonably request regarding
compliance of such release with this Section 6(f). Any execution and delivery of
documents pursuant to this Section 6(f) shall be without recourse to or warranty
by the Agent.
(g)Counterparts. This Guarantee may be executed in any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of an executed signature page
of this Guarantee by facsimile transmission shall be effective as delivery of a
manually executed counterpart hereof.


(h)Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Guaranteed Obligations is stayed, in connection with any case
commenced by or against any Guarantor or the Borrower under any Debtor Relief
Laws, or otherwise, all such amounts shall nonetheless be payable by each
Guarantor immediately upon demand by the Secured Parties.


(i)Expenses. The parties hereto shall pay all out-of-pocket expenses incurred by
the Agent or any Lender in connection with the enforcement of this Guarantee and
the other Loan Documents in connection with the enforcement or protection of its
rights under this Guarantee, including the reasonable fees, charges and
disbursements of counsel for the Agent and the Lenders (including the reasonable
fees, charges and disbursements of counsel for the Agent and the Joint Lead
Arrangers, and, if necessary, the reasonable fees, charges and disbursements of
one local counsel per jurisdiction and one additional counsel for the affected
persons, taken as a whole, to the extent of any actual or perceived conflict of
interest). The agreements in this paragraph shall survive the resignation of the
Agent, the replacement of any Lender, the termination of the Guarantee and the
repayment, satisfaction or discharge of all the other Guaranteed Obligations.


(j)Recitals. Each Grantor represents that it will obtain benefits from the
incurrence of Loans by, and the issuance of Letters of Credit for the account
of, the Borrower.


7.INDEMNITY, SUBROGATION AND SUBORDINATION.


(a)Indemnity and Subrogation. In addition to all such rights of indemnity and
subrogation as the Guarantors may have under applicable law (but subject to
Section 7(c)), the Borrower and Parent agree that (i) in the event a payment
shall be made by any Guarantor under this Guarantee in respect of any Guaranteed
Obligation of the Borrower, the Borrower shall indemnify such Guarantor for the
full amount of such payment and such Guarantor shall be subrogated to the rights
of the person to whom such payment shall have been made to the extent of such
payment and (ii) in the event any assets of any Guarantor shall be sold pursuant
to this Guarantee or any other Security Document to satisfy in whole or in part
a Guaranteed Obligation of the Borrower, the Borrower shall indemnify such
Guarantor in an amount equal to the greater of the book value or the fair market
value of the assets so sold.


(b)Contribution and Subrogation. Each Guarantor (a “Contributing Guarantor”)
agrees (subject to Section 7(c)) that, in the event a payment shall be made by
any other Guarantor hereunder in respect of any Guaranteed Obligation or assets
of any other Guarantor shall be sold pursuant to any Security Document to
satisfy any Guaranteed Obligation owed to any Secured Party and such other
Guarantor (the “Claiming Guarantor”) shall not have been fully indemnified by
the Borrower as provided in Section 7(a), the Contributing Guarantor shall
indemnify the Claiming Guarantor in an amount equal to the amount of such
payment or the greater of the book value or the fair market value of such
assets, as applicable, in





--------------------------------------------------------------------------------





each case multiplied by a fraction of which the numerator shall be the net worth
of such Contributing Guarantor on the date hereof and the denominator shall be
the aggregate net worth of all the Guarantors on the date hereof (or, in the
case of any Guarantor becoming a party hereto pursuant to Section 5.10(d) of the
Credit Agreement, the date of the supplement hereto executed and delivered by
such Guarantor). Any Contributing Guarantor making any payment to a Claiming
Guarantor pursuant to this Section 7(b) shall be subrogated to the rights of
such Claiming Guarantor under Section 7(a) to the extent of such payment.


(c)Subordination.


Notwithstanding any provision of this Guarantee to the contrary, all rights of
the Guarantors under Sections 7(a) and 7(b) and all other rights of indemnity,
contribution or subrogation of any Guarantor under applicable law or otherwise
shall be fully subordinated to the payment in full in cash or immediately
available funds of the Guaranteed Obligations (other than contingent or
unliquidated obligations or liabilities to the extent no claim therefor has been
made). If the Secured Parties so request, any such obligation or indebtedness of
the Borrower to the Guarantors shall be enforced and performance received by the
Guarantors as trustee for the Secured Parties and the proceeds thereof shall be
paid over to the Secured Parties on account of the Guaranteed Obligations, but
without reducing or affecting in any manner the liability of the Guarantor under
this Guarantee. No failure on the part of the Borrower or any Guarantor to make
the payments required by Sections 7(a) and 7(b) (or any other payments required
under applicable law or otherwise) shall in any respect limit the obligations
and liabilities of any Guarantor with respect to its obligations hereunder, and
each Guarantor shall remain liable for the full amount of the obligations of
such Guarantor hereunder.
Each Guarantor hereby agrees that all Indebtedness and other monetary
obligations owed by it to any other Guarantor or any Subsidiary shall be fully
subordinated to the payment in full in cash or immediately available funds of
the Guaranteed Obligations (other than contingent or unliquidated obligations or
liabilities).
8.
SECURITY.



To secure payment of each Guarantor’s obligations under this Guarantee,
concurrently with the execution of this Guarantee, certain Guarantors have
entered into certain Security Documents or may enter into certain other Security
Documents pursuant to which each such Guarantor has granted to the Agent for the
benefit of the Lenders and the other Secured Parties, a security interest in the
Collateral described therein.
9.
APPLICABLE LAW.



THIS GUARANTEE AND ANY DISPUTES ARISING HEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
10.
CONSENT TO JURISDICTION.



(a)Each party to this Guarantee hereby irrevocably and unconditionally submits,
for itself and its property, to the jurisdiction of any New York State court or
federal court of the United States of America sitting in New York City in the
borough of Manhattan, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Guarantee or any other Loan
Documents to which it is a party (unless, in the case of any other Loan
Document, otherwise expressly provided in such other Loan Document), or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Guarantee shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Guarantee or any of the other Loan Documents in the courts of
any jurisdiction, except that each of the Guarantors agrees that (a) it will not
bring any such action or proceeding in any court other than New York Courts (it
being acknowledged and agreed by the Loan Parties that any other forum would be
inconvenient and inappropriate in view of the fact that more of the Lenders who
would be affected by any such action or proceeding have contacts with the State
of New York than any other jurisdiction), and (b) in any such action or
proceeding brought against any Guarantor in any other court, it will not assert
any cross-claim, counterclaim or setoff, or seek any other affirmative relief,
except to the extent that the failure to assert the same will preclude such
Guarantor from asserting or seeking the same in the New York Courts.


(b)Each party to this Guarantee hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or





--------------------------------------------------------------------------------





proceeding arising out of or relating to this Guarantee or any other Loan
Document in any New York Courts. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.


(c)By the execution and delivery of this Guarantee, each party to this Guarantee
(i) acknowledges that it has, by separate written instrument, designated and
appointed CT Corporation System, with an office at 111 Eighth Avenue, New York,
New York 10011 (the “Service Agent”) (and any successor entity), as its
authorized agent upon which process may be served in any suit or proceeding
arising out of or relating to this Guarantee that may be instituted in any New
York Court, and acknowledges that the Service Agent has accepted such
designation, (ii) submits to the jurisdiction of any such court in any such suit
or proceeding and (iii) agrees that service of process upon the Service Agent
and written notice of said service to any party to this Guarantee in accordance
with the manner provided for notices in Section 6(c) above shall be deemed in
every respect effective service of process upon such party to this Guarantee, in
any such suit or proceeding. Each party to this Guarantee further agrees to take
any and all action, including the execution and filing of any and all such
documents and instruments, as may be necessary to continue such designation and
appointment of the Service Agent in full force and effect so long as this
Guarantee is in effect; provided that each party to the Guarantee, with respect
to such party, may and to the extent the Service Agent ceases to be able to be
served on the basis contemplated herein shall, by written notice to the Agent,
designate such additional or alternative agent for service of process under this
paragraph (c) that (i) maintains an office located in the Borough of Manhattan,
City of New York, State of New York and (ii) is either (x) counsel for the
Borrower or (y) a corporate service company which acts as agent for service of
process for other persons in the ordinary course of its business. Such written
notice shall identify the name of such agent for service of process and the
address of the office of such agent for service of process in the Borough of
Manhattan, City of New York, State of New York. To the extent that any party to
the Guarantee has or hereafter may acquire any immunity from jurisdiction of any
court of (i) any jurisdiction in which it owns or leases property or assets,
(ii) the United States or the State of New York or (iii) the Commonwealth of
Puerto Rico or any political subdivision thereof or from any legal process
(whether through service of notice, attachment prior to judgment, attachment in
aid of execution, execution or otherwise) with respect to itself or its property
and assets or this Guarantee or any of the other Loan Documents or actions to
enforce judgments in respect of any thereof, such party to the Guarantee hereby
irrevocably waives such immunity in respect of its obligations under the
above-referenced documents, to the extent permitted by law. Nothing in this
Guarantee, any other Loan Document will affect the right of any party to this
Guarantee to serve process in any other manner permitted by law.


11.WAIVER OF JURY TRIAL.


EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
GUARANTEE OR ANY OTHER LOAN DOCUMENTS. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTEE BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.
12.
RIGHT OF SET OFF.



If an Event of Default shall have occurred and be continuing, each Lender, the
Agent and each L/C Issuer is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender, the Agent or such
L/C Issuer to or for the credit or the account of any Guarantor against any and
all of the obligations of such Guarantor now or hereafter existing under this
Guarantee owed to such Lender, the Agent or such L/C Issuer irrespective of
whether or not such Lender, the Agent or such L/C Issuer shall have made any
demand under this Guarantee and although such obligations may be unmatured. The
rights of each Lender, the Agent and L/C Issuer under this Section 12 are in
addition to other rights and remedies (including other rights of set-off) that
such Lender, the Agent and such L/C Issuer may have.
13.
ADDITIONAL SUBSIDIARIES.



Upon execution and delivery by the Agent and any Subsidiary that is required to
become a party hereto by Section 5.10 of the Credit Agreement (or otherwise
elects to become a party hereto) of an instrument in the form of Exhibit I
hereto, such Subsidiary shall become a Guarantor hereunder with the same force
and effect as if originally named as a Guarantor herein. The execution and
delivery of any such instrument shall not require the consent of any other party
to this Guarantee.





--------------------------------------------------------------------------------





The rights and obligations of each party to this Guarantee shall remain in full
force and effect notwithstanding the addition of any new party to this
Guarantee.
14.
JUDGMENT CURRENCY.



If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Agent could purchase the first currency with
such other currency on the Business Day preceding that on which final judgment
is given. The obligation of each Guarantor and the Borrower in respect of any
such sum due from it to the Agent or the Lenders hereunder or under the other
Loan Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of the Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Agent of any sum adjudged to be so due in the Judgment Currency, the Agent may
in accordance with normal banking procedures purchase the Agreement Currency
with the Judgment Currency. If the amount of the Agreement Currency so purchased
is less than the sum originally due to the Agent from the applicable Guarantor
or the Borrower in the Agreement Currency, such party to this Guarantee agrees,
as a separate obligation and notwithstanding any such judgment, to indemnify the
Agent or the person to whom such obligation was owing against such loss. If the
amount of the Agreement Currency so purchased is greater than the sum originally
due to the Agent in such currency, the Agent agrees to return the amount of any
excess to such party to this Guarantee (or to any other person who may be
entitled thereto under applicable law).
15.
MISCELLANEOUS.



No provision of this Guarantee may be waived, amended, supplemented or modified,
except by a written instrument executed by the Secured Parties and the
Guarantors (at the Secured Parties’ discretion, either by manual execution on
paper or through an electronic record that has been electronically signed by
such party and has been rendered tamper-evident as part of the signing process).
The rights and remedies herein provided are cumulative and not exclusive of any
other rights, powers, privileges or remedies provided by law or in equity or
under any other instrument, document or agreement now existing or hereafter
arising.



































































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Guarantor has caused this Guarantee to be executed and
delivered as of the date first above written.
EVERTEC, INC., as Parent and Guarantor
By:    ______________________________________
Name:
Title:
EVERTEC GROUP, LLC, as Borrower and Guarantor
By:    ______________________________________    
Name:
Title:
EVERTEC INTERMEDIATE HOLDINGS, LLC, as Guarantor
By:    ______________________________________    
Name:
Title:
EVERTEC COSTA RICA, S.A., as Guarantor
By:    ______________________________________    
Name:
Title:
EVERTEC PANAMÁ, S.A., as Guarantor
By:    ______________________________________
Name:
Title:
EVERTEC DOMINICANA, SAS, as Guarantor
By:    ______________________________________
Name:
Title:
EVERTEC MÉXICO SERVICIOS DE PROCESAMIENTO, S.A. DE C.V., as Guarantor
By:    ______________________________________
Name:
Title:
EVERTEC GUATEMALA, S.A., as Guarantor
By:    ______________________________________    
Name:
Title:





--------------------------------------------------------------------------------





Accepted and Agreed to:
BANK OF AMERICA, N.A., as Agent
By:    ______________________________________    
Name:
Title:









































































































--------------------------------------------------------------------------------







Exhibit I
to Guarantee




SUPPLEMENT NO. ___ dated as of ____________ (this “Supplement”), to the
Guarantee Agreement dated as of November 27, 2018 (the “Guarantee”), by and
among Parent (as defined herein), the Borrower (as defined herein), the other
Loan Parties identified as such on the signature pages hereof (together with
Parent, each, a “Guarantor” and collectively, the “Guarantors”), and BANK OF
AMERICA, N.A., as administrative agent and collateral agent (in such capacities,
the “Agent”).
A.    Reference is made to the Credit Agreement dated as of November 27, 2018
(as amended, restated, supplemented, waived or otherwise modified from time to
time, the “Credit Agreement”), among EVERTEC, Inc., a Puerto Rico corporation
(“Parent”), EVERTEC Group, LLC, a Puerto Rico limited liability company (the
“Borrower”), the Lenders party thereto from time to time, Bank of America, N.A.,
as administrative agent and collateral agent for the Lenders, Swingline Lender
and L/C Issuer.
B.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement or the Guarantee
referred to therein, as applicable.
C.    The Guarantors have entered into the Guarantee in order to induce the
Lenders to extend credit to the Borrower subject to the terms and conditions set
forth in the Credit Agreement. Section 13 of the Guarantee provides that
additional Subsidiaries may become Guarantors under the Guarantee by execution
and delivery of an instrument in the form of this Supplement. The undersigned
Subsidiary (the “New Subsidiary”) will obtain benefits from the incurrence of
Loans by, and the issuance of Letters of Credit for the account of, the Borrower
and, thus, is executing this Supplement to become a Guarantor under the
Guarantee in order to induce the Lenders to make additional Loans and each L/C
Issuer to issue additional Letters of Credit and as consideration for Loans
previously made and Letters of Credit previously issued.
Accordingly, in consideration of the premises, covenants and mutual agreements
set forth herein, and for other good and valuable consideration, the receipt,
adequacy and sufficiency of which are hereby acknowledged, the Agent and the New
Subsidiary agree as follows:
SECTION 1.    In accordance with Section 13 of the Guarantee, the New Subsidiary
by its signature below becomes a Guarantor under the Guarantee with the same
force and effect as if originally named therein as a Guarantor and the New
Subsidiary hereby agrees to all the terms and provisions of the Guarantee
applicable to it as a Guarantor thereunder. In furtherance of the foregoing, the
New Subsidiary does hereby guarantee to the Agent the due and punctual payment
of the Guaranteed Obligations as set forth in the Guarantee. Each reference to a
“Guarantor” in the Guarantee shall be deemed to include the New Subsidiary. The
Guarantee is hereby incorporated herein by reference.
SECTION 2.    The New Subsidiary represents and warrants to the Agent and the
other Secured Parties that this Supplement has been duly authorized, executed
and delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, subject to (i) the effects
of bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (iii) implied covenants of good faith and
fair dealing.
SECTION 3.    The New Subsidiary is a company duly incorporated under the laws
of [name of relevant jurisdiction]. [The guarantee of the New Subsidiary giving
a guarantee other than in respect of its Subsidiary is subject to the
limitations that are agreed in respect of the New Subsidiary [insert guarantee
limitation wording for relevant jurisdiction]].1  


_______________________________
1     Subject to Agreed Security Principles.







--------------------------------------------------------------------------------





SECTION 4.    This Supplement may be executed in two or more counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute but one contract. This Supplement shall become effective when (a) the
Agent shall have received a counterpart of this Supplement that bears the
signature of the New Subsidiary and (b) the Agent has executed a counterpart
hereof. Delivery of an executed signature page to this Supplement by facsimile
or electronic transmission shall be as effective as delivery of a manually
signed counterpart of this Supplement.
SECTION 5.    Except as expressly supplemented hereby, the Guarantee shall
remain in full force and effect.
SECTION 6.    THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK.
SECTION 7.    This Supplement may be executed in two or more counterparts, each
of which shall constitute an original but all of which, when taken together,
shall constitute but one and the same instrument. Delivery of an executed
counterpart to this Supplement by facsimile transmission (or other electronic
transmission pursuant to procedures approved by the Administrative Agent) shall
be as effective as delivery of a manually signed original.
SECTION 7.    In the event any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee shall not in any way be affected or impaired
thereby. The parties shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
SECTION 8.    All communications and notices hereunder shall be in writing and
given as provided in Section 6(c) and 10(c) of the Guarantee.
SECTION 9.    The New Subsidiary agrees to reimburse the Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, disbursements and other charges of counsel for the Agent.
SECTION 10.     The New Subsidiary represents that it will obtain benefits from
the incurrence of Loans by, and the issuance of Letters of Credit for the
account of, the Borrower.





















































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the New Subsidiary and the Agent have duly executed this
Supplement to the Guarantee as of the day and year first above written.
[Name of New Subsidiary]
By:    ______________________________________    
Name:
Title:
Legal Name:
Jurisdiction of Formation:
Location of Chief Executive Office:



























































































--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as Agent
By:    ______________________________________    
Name:
Title:
        
    





